IN THE SUPREME COURT OF IOWA
                               No. 12–1295

                          Filed January 10, 2014


ESAD OSMIC,

      Appellee,

vs.

NATIONWIDE AGRIBUSINESS INSURANCE COMPANY,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

David F. Staudt, Judge.



      An insurer seeks further review of a court of appeals decision

affirming the denial of the insurer’s motion for summary judgment based

upon the statute of limitations in an insurance policy. DECISION OF

COURT OF APPEALS VACATED; JUDGMENT OF DISTRICT COURT

REVERSED AND CASE REMANDED WITH INSTRUCTIONS.



      Sharon Soorholtz Greer and Thomas L. Hillers of Cartwright,

Druker & Ryden, Marshalltown, for appellant.



      James F. Kalkhoff of Dutton, Braun, Staack & Hellman, P.L.C.,

Waterloo, for appellee.
                                     2

MANSFIELD, Justice.

      We must decide whether a policy provision limiting the time to file

an action to recover underinsured motorist’s benefits is binding on a

passenger who was injured while riding in the named insured’s vehicle.

The passenger brought this action approximately one month after the

deadline set forth in the policy, which required suit to be commenced

“within two years after the date of the accident.”

      We conclude the passenger, as an insured and a third-party

beneficiary of the policy, does not have greater rights than the
policyholder.    Thus, the passenger cannot avoid the contractual time

limitation unless the policyholder under similar circumstances would

have been able to avoid it. Because the record, when viewed in the light

most favorable to the passenger, does not demonstrate either that the

policy’s time limit was unreasonable or that the insurer should be

equitably estopped from enforcing it, we hold the insurer’s motion for

summary judgment should have been granted. Accordingly, we vacate

the decision of the court of appeals, reverse the order of the district

court, and remand for entry of summary judgment in favor of the

insurer.

      I. Facts and Procedural Background.

      On May 23, 2009, Esad Osmic, his wife, and his children were

riding as passengers in a Ford Explorer owned and operated by Esad’s

brother Selim.    Some members of Selim’s immediate family were also

riding in the vehicle.   As the Explorer was traveling northbound on

Washington Street/Highway 218 in Waterloo, a Nissan Sentra that was

owned and driven by Rochelle Heasley entered the highway. According to
witnesses, Heasley’s Nissan cut across two lanes without clearance to do

so. This forced Selim to take immediate evasive action. He swerved to
                                       3

avoid being hit, but as a result, he lost control of the Explorer. It ended

up rolling over in the grass embankment next to the highway. Selim was

ejected from the vehicle.

      The police responded to the accident.             Heasley was cited for

improper merging.     At the time, Heasley was insured by Progressive

Insurance, with coverage limits of $50,000 per claim and $100,000 per

occurrence. Selim had coverage with Nationwide Agribusiness Insurance

Company (Nationwide), including underinsured motorist (UIM) coverage.

      In October 2009, Esad began treatment for right shoulder pain
which he attributed to the May 2009 accident.                Arthroscopy was

recommended in November 2009, and Esad eventually underwent this

procedure in November 2010.

      Meanwhile, in June 2010, approximately thirteen months after the

accident, Esad’s counsel submitted a representation letter to Nationwide.

Nationwide’s claims representatives thereafter contacted the office of

Esad’s counsel and left phone messages approximately once a month for

the next eight months asking for Esad’s medical records. In addition, a

letter was sent on December 3, 2010, to Esad’s counsel requesting those

records.

      On September 13, 2010, a Progressive claims representative

advised Nationwide’s claim representative that Progressive had settled

with Selim and his family for $65,000, leaving only $35,000 in remaining

coverage for the accident.

      On March 7, 2011, Esad’s attorney submitted a demand on

Heasley’s Progressive policy on behalf of Esad and his two children. He

asserted that Esad had suffered a right shoulder injury, a left inguinal
hernia, and a low back injury as a result of the accident.            He also

maintained    that   the    children   had   suffered    both   physical   and
                                     4

psychological injuries from the accident.      The demand letter sought

$178,500 for Esad and $13,000 each for the two children.        The letter

added, “The statute is rapidly approaching in this matter. I hope to hear

from you soon to see if these matters can be resolved.”     At that time,

approximately ten weeks remained before the May 23, 2011 expiration of

the two-year statute of limitations to bring suit against Heasley.     See

Iowa Code § 614.1(2) (2011) (requiring actions based on personal injury

to be brought within two years).

      Upon receipt of this letter, Progressive informed Esad’s attorney
that only $35,000 remained on its policy to cover claims arising from the

May 23, 2009 accident. Progressive offered to pay $25,000 to Esad and

$5000 for each of his children to settle the claims.

      In response to the offer from Progressive, Esad’s counsel finally

initiated contact with Nationwide by phone on March 25, 2011. During

the conversation, Nationwide requested a copy of the demand letter to

Progressive and copies of Esad’s and his children’s medical records.

      On March 28, 2011, Esad’s counsel provided Nationwide’s claims

representative with a copy of his demand letter to Progressive, along with

copies of his clients’ medical records and medical bills. The letter also

summarized the status of Progressive’s remaining insurance coverage

and its outstanding settlement offer of $25,000 for Esad and $5000 each

for the two children. The letter further stated:

             Please provide me with a copy of your declaration page
      so I know and can confirm for my client what the
      underinsured limits are. Also, please advise in writing if I
      may proceed with settling with Progressive for the amount
      identified above.

            I realize I have not provided you with the three year
      prior medical records. I should have those in the very near
      future and will forward them to you immediately. If you
      need anything further, please advise. I look forward to
                                    5
      hearing from you to conclude the claim with the tortfeasor as
      our statute is running.

      On April 1, 2011, Esad’s attorney sent Nationwide a letter

enclosing medical records for Esad for the three years prior to the

accident. The letter reiterated:

            Please advise as to your policy limits as soon as
      possible and also provide me with a copy of the declaration
      page. Also, please let me know if I may proceed to settle the
      case with Progressive for the tortfeasor’s limits as previously
      explained. I look forward to hearing from you in the very
      near future.

      On April 12, 2011, Nationwide’s claims representative wrote back

to Esad’s attorney.    She granted consent to settle the claims with

Progressive for $25,000, $5000, and $5000, respectively.       She added,

“Regarding your request for a copy of the Declaration page, I do not have

consent from our Insured to provide this information.”        Finally, she

stated:

            I am currently reviewing the information provided
      regarding Esad’s injury. I have had the opportunity to
      review the claim information pertaining to the claims of [the
      children] and it appears the settlement offers presented by
      Progressive of $5,000 for each of these claims will adequately
      indemnify them . . . .

             I am aware of the fast approaching statute expiration
      date and will be in contact with you regarding the
      underinsured claim of Esad once I have had the opportunity
      to review the information you have provided.

      On May 4 and May 11, Esad’s attorney sent additional medical

records and an additional medical bill to Nationwide.

      On May 27, 2011, Nationwide’s claims representative wrote Esad’s

attorney, advising that the UIM coverage under Selim’s policy “has now

expired per the contract language which states Underinsured Motorists
coverage will be barred unless suit filing is commenced within two years

after the date of the accident.” The letter enclosed a copy of the policy’s
                                    6

UIM endorsement. The policy language limiting the time to bring suit

read, “[A]ny suit against us under this [UIM] Coverage will be barred

unless commenced within two years after the date of the accident.”

      Esad brought this action against Nationwide and Westfield

National Insurance Company (his own insurance carrier) on June 23,

2011, alleging he had suffered damages in excess of the Progressive

policy limits and seeking recovery on both Nationwide’s and Westfield’s

UIM coverage. Nationwide then moved for summary judgment, claiming

Esad’s petition was untimely because he had failed to file it within the
policy’s two-year deadline.    Esad resisted the motion.      Nationwide

supported its motion with an affidavit from its claims representative, but

Esad did not submit an affidavit or other statement from his attorney.

Esad did, however, furnish an affidavit from Selim. Therein, Selim stated

he would have granted consent to share the declarations page for the

Nationwide policy with Esad if asked.

      The district court denied Nationwide’s motion, citing several

considerations. First, the court emphasized that Esad was not a party to

Nationwide’s insurance policy. As the court put it, “The court knows of

no reason that Esad should be bound by contractual provisions in which

he did not participate.”    The court further found that even though

Nationwide had not waived its statute of limitations defense, it

“intentionally did not provide plaintiff with a copy of the policy which

would have revealed the contractual limitations within the two-year time

period.”   The court noted Nationwide’s agreement that it would have

provided a copy of the relevant policy language if requested. Lastly, the

district court observed that Nationwide could have completed its claims
investigation and responded to Esad’s UIM claim before the contractual
                                       7

limitations period expired.   For this combination of reasons, the court

denied Nationwide’s summary judgment motion.

      We granted Nationwide’s application for an interlocutory appeal

and transferred the case to the court of appeals. In a well-written and

lively opinion, the court of appeals upheld the district court’s ruling.

Initially, it determined “the contractual two-year period of limitation in

Selim’s Nationwide insurance policy was valid and enforceable as to

Selim.” However, the court also found Nationwide had a duty under the

facts of the case to advise Esad’s attorney of the contractual deadline for
bringing UIM claims under the policy. As the court explained:

      Esad was not a party to the Nationwide policy and had no
      knowledge of the contractual time limitation for filing suit.
      Nationwide had knowledge of Esad’s claim within the
      contractual time limitation, but chose to withhold the
      information until after the limitations period expired.

One member of the panel dissented from this ruling, reasoning that

third-party beneficiaries are bound by contractual provisions, that Esad’s

attorney never asked for the policy itself, and that the requested

declarations page “would not have provided any information regarding

the contractual limitations period.”

      We granted Nationwide’s application for further review.
      II. Standard of Review.

      We review the district court’s summary judgment ruling for errors

at law.   Iowa R. App. P. 6.907; Farm Bureau Life Ins. Co. v. Holmes

Murphy & Assocs., Inc., 831 N.W.2d 129, 133 (Iowa 2013).            “We can

resolve a matter on summary judgment if the record reveals a conflict

concerning only the legal consequences of undisputed facts.” Boelman v.

Grinnell Mut. Reins. Co., 826 N.W.2d 494, 501 (Iowa 2013). When the
facts related to the limitations issue are undisputed, “the enforceability of
                                     8

the contractual limitations period is a question of law for the court.”

Robinson v. Allied Prop. & Cas. Ins. Co., 816 N.W.2d 398, 401 (Iowa

2012).

      III. Legal Analysis.

      A. The Terms of the Policy. We begin our analysis with a review

of the policy. See, e.g., Thomas v. Progressive Cas. Ins. Co., 749 N.W.2d
678, 681–82 (Iowa 2008). Our first step in insurance coverage matters is

to consider “what the policy itself says.” Id. at 683 (internal quotation

marks omitted).      “Interpretation requires us to give meaning to
contractual words in the policy.” Boelman, 826 N.W.2d at 501.

      Under Iowa Code section 516A.1, UIM coverage must be included

in every motor vehicle liability insurance policy unless the insured rejects

it. See Iowa Code § 516A.1; Robinson, 816 N.W.2d at 402. Selim’s policy

contained a UIM endorsement. That endorsement provided:

             We will pay compensatory damages which an “insured”
      is legally entitled to recover from the owner or operator of an
      “underinsured motor vehicle” because of “bodily injury”
      caused by an accident.

      The endorsement defined “insured” to include “[a]ny other person

‘occupying’ ‘your covered auto.’ ”       Hence, Esad was an insured for
purposes of the UIM coverage.         Additionally, as noted above, the

endorsement provided that “any suit against us under this [UIM]

Coverage will be barred unless commenced within two years after the

date of the accident.”

      The policy also had a separate declarations page that identified the

Ford Explorer as an insured vehicle, indicated the vehicle had UIM

coverage with limits of $100,000 per person and $300,000 per accident,
and disclosed the premium charged to Selim for that coverage.
                                      9

      B. The Reasonableness of the Contractual Two-Year Limit on

Filing Suit. Because UIM claims are contractual, they are presumptively

subject to a ten-year statute of limitations. See Iowa Code § 614.1(5);

Robinson, 816 N.W.2d at 402; Douglass v. Am. Family Mut. Ins. Co., 508
N.W.2d 665, 666 (Iowa 1993), overruled on other grounds by Hamm v.

Allied Mut. Ins. Co., 612 N.W.2d 775, 784 (Iowa 2000). However, we have

held that parties to an insurance contract can modify the deadline for

bringing suit.   See Robinson, 816 N.W.2d at 402 (“ ‘Under general

contract law, it is clear that the parties may agree to a modification of
statutory time limitations . . . . Iowa has long recognized the rights of

insurers to limit time for claims, irrespective of a legislative imprimatur

on such provisions.’ ” (quoting Douglass, 508 N.W.2d at 666–67)); Faeth

v. State Farm Mut. Auto. Ins. Co., 707 N.W.2d 328, 334 (Iowa 2005);

Nicodemus v. Milwaukee Mut. Ins. Co., 612 N.W.2d 785, 787 (Iowa 2000).

Our caselaw indicates a contractual limitation of the statutory deadline

is enforceable if it is reasonable.   See Robinson, 816 N.W.2d at 402;

Nicodemus, 612 N.W.2d at 787 (“The basic rule was established in

Douglass: a contractual limitations provision is enforceable if it is

reasonable.”).

      In certain prior cases, we have upheld contractual limitations

provisions that require suit to be brought for UIM or uninsured motorist

(UM) benefits within two years of the accident.       See Robinson, 816
N.W.2d at 409; Douglass, 508 N.W.2d at 668. There is no question that

the two-year contractual limit was reasonable in this case.     Esad was

represented by counsel who made contact with Nationwide nearly a year

before the two-year limitations period ran out. Esad could have sued for
UIM benefits during that period. There was no barrier in the insurance

policy to his doing so. See Robinson, 816 N.W.2d at 403; cf. Faeth, 707
10
N.W.2d at 335 (finding a two-year limitations period unreasonable where

the provision left the insured no time to file suit after the claim accrued);

Nicodemus, 612 N.W.2d at 788–89 (holding a two-year limitations period

was unreasonable because there was no contractual basis for bringing

the suit until after the limitations period had expired). This is not even a

case where the insured failed to appreciate “the extent of her injuries.”

See Robinson, 816 N.W.2d at 403.                  At least six months prior to the

expiration of the two-year contractual limitations period, Esad knew the

extent of his injuries, and at least two months before the end of that
period, Esad’s attorney knew Progressive’s coverage for those injuries

would be inadequate.1

       C. Esad’s Rights Under Selim’s Policy. Esad argues, however,

that he is not the policyholder and therefore cannot be bound to all the

terms of Selim’s contract with Nationwide.                    We cannot accept this

proposition.

       “A policy of automobile liability insurance is a contract, therefore

generally governed by those accepted rules applicable to contracts.” Gen.

Cas. Co. of Wis. v. Hines, 261 Iowa 738, 745, 156 N.W.2d 118, 122

(1968); see Talen v. Emp’rs Mut. Cas. Co., 703 N.W.2d 395, 407 (Iowa

2005) (“Insurance policies are contracts between the insurer and the

insured and must be interpreted like other contracts . . . .”).



       1Esad   concedes in his brief that he knew the extent of his injuries on November
11, 2010, when arthroscopic surgery on him revealed a torn shoulder labrum. He
argues the limitations period should not have commenced until that date, based on the
discovery rule. This is incorrect. We have previously stated an “insurance company
has the ability, if it so chooses, to clearly articulate the applicable limitations period for
claims against the tortfeasor and the insurer, and the event upon which the limitations
period begins to run.” Hamm, 612 N.W.2d at 784. Nationwide’s policy stated that any
suit for recovery of UIM benefits would be barred “unless commenced within two years
after the date of the accident.”
                                    11

      A contract may benefit and give rights to third parties. See RPC

Liquidation v. Iowa Dep’t of Transp., 717 N.W.2d 317, 320 (Iowa 2006)

(“ ‘A third party . . . has an enforceable right by reason of a contract

made by two others . . . if the promised performance will be of pecuniary

benefit to [the third party] and the contract is so expressed as to give the

promisor reason to know that such benefit is contemplated by the

promisee as one of the motivating causes of his making the contract.’ ”

(quoting Vogan v. Hayes Appraisal Assocs., Inc., 588 N.W.2d 420, 423–24

(Iowa 1999))). We have adopted the Restatement (Second) of Contracts
section 302 concerning third-party beneficiaries.     See RPC Liquidation,
717 N.W.2d at 319; Midwest Dredging Co. v. McAninch Corp., 424 N.W.2d
216, 224 (Iowa 1988).        Illustration 4 to that section indicates a

beneficiary of a life insurance policy would be considered a third-party

beneficiary of the life insurance contract. See Restatement (Second) of

Contracts § 302 cmt. c, illus. 4, at 441 (1981).

      When an insurance contract extends coverage to someone like

Esad who is not the policyholder, this additional insured becomes a

third-party beneficiary of the contract.      As the Wisconsin Court of

Appeals has put it:

      Jones also made an uninsured motorist claim against State
      Farm. Once Jones opted to make that claim, we hold that he
      was properly bound to the provisions of the policy relating to
      that claim. Functionally, the insurance policy made Jones a
      third-party beneficiary of the contract. When a right has
      been created by a contract, the third party claiming the
      benefit of the contract takes the right subject to all the terms
      and conditions of the contract creating the right.

Jones v. Poole, 579 N.W.2d 739, 741 (Wis. Ct. App. 1998); see also

Travelers Ins. Co. v. Warren, 678 So. 2d 324, 326 n.2 (Fla. 1996)
(characterizing lawful occupants of an insured vehicle as “third party

beneficiaries to the named insureds’ policy”); 2 William J. Schermer &
                                      12

Irvin E. Schermer, Automobile Liability Insurance § 26:19 (4th ed. 2013)

(“The fact that a Class II or additional insured (such as a pedestrian or

passenger) is not a signatory to the contract does not exempt such an

insured from the application of policy conditions and requirements to

which a named insured is subject. A Class II insured is deemed a third-

party beneficiary of the policy and bound by all its provisions when a

claim for uninsured motorist coverage is made against the policy.”).

      However, the rights of a third-party beneficiary are controlled by

the terms of the contract. See Olney v. Hutt, 251 Iowa 1379, 1383, 105
N.W.2d 515, 518 (1960) (“The [third-party beneficiary’s] rights can rise

no higher than those of the promisee.”); Restatement (Second) of

Contracts § 309 cmt. b, at 459 (“Where there is a contract, the right of a

beneficiary is subject to any limitations imposed by the terms of the

contract.”).

      Thus, Esad is subject to the provisions of Selim’s insurance policy,

including the one requiring “any suit” under the UIM coverage—i.e.,

regardless of claimant—to be brought within two years of the accident.

See Williams v. Progressive Ne. Ins. Co., 839 N.Y.S.2d 381, 382 (App. Div.

2007) (holding that a passenger seeking UM benefits is a third-party

beneficiary of the insurance policy and subject to any provisions of the

policy that apply to all insureds).

            An injured person who makes a claim for uninsured
      motorist benefits under a policy to which he is not a
      signatory is in the category of a third party beneficiary.
      Historically, this Court has held that third party
      beneficiaries are bound by the same limitations in the
      contract as the signatories of that contract. The third party
      beneficiary cannot recover except under the terms and
      conditions of the contract from which he makes a claim.

Johnson v. Pa. Nat’l Ins. Cos., 594 A.2d 296, 299 (Pa. 1991); see also Ex

parte Dyess, 709 So. 2d 447, 450–51 (Ala. 1997) (noting that an insured
                                           13

who did not sign the policy and is seeking UM benefits “is a third-party

beneficiary of the policy” and cannot “pick and choose the portions of the

contract that he wants to apply”); Jeanes v. Arrow Ins. Co., 494 P.2d
1334, 1337 (Ariz. Ct. App. 1972) (finding that a passenger seeking UM

benefits “has become a third party beneficiary” and must “abide by the

terms of the contract” in order to obtain benefits under a UM policy);

Bantz v. Bongard, 864 P.2d 618, 623 (Idaho 1993) (“[A] third party

beneficiary of an insurance policy must comply with all the terms and

provisions of an insurance policy which apply to that beneficiary.”).
Allgor v. Travelers Ins. Co., 654 A.2d 1375, 1379 (N.J. Super. Ct. App.

Div. 1995) (“As an intended third-party beneficiary of the contract,

plaintiff in this case simply does not have greater rights than his father

has as the named insured and maker of the contract.”).2

       D. Is There an Affirmative Duty to Advise an Insured of the

Policy’s Limitations Period? The next question is whether Nationwide

had an affirmative duty to disclose the contractual deadline for filing suit

to Esad’s attorney.       The court of appeals found that it did.               For the

reasons discussed herein, we respectfully disagree.

       We have previously said, “An insurer does not have the duty to

warn its policyholders that the time period for filing suit against it is

running out.” Morgan v. Am. Family Mut. Ins. Co., 534 N.W.2d 92, 100

(Iowa 1995), overruled on other grounds by Hamm, 612 N.W.2d at 784. In

       2Of course, obligations that an insurer owes to an insured under Iowa law would
apply here. Our point is simply that Esad is bound by the policy terms to the same
extent as Selim, the policyholder.
       It should be noted, however, that Iowa Code section 507B.4(19) (2011)—now
Iowa Code section 507B.4(3)(s) (2013)—which indicates it is an unfair insurance
practice for an insurer to fail to provide “upon a reasonable request, information to
which that individual is entitled,” applies only to a “policyholder or applicant.” Esad is
neither of these.
                                    14

Morgan, the plaintiffs alleged their insurer, American Family Mutual

Insurance Company (American Family) acted in bad faith when it refused

to pay benefits under the Morgans’ uninsured motorist policy for injuries

suffered by their daughter during an automobile accident. Id. at 94. The

Morgans did not learn the full-extent of their daughter’s injuries until

more than a year after the accident. Id. at 95. Sixteen months after the

accident, and approximately eight months before the expiration of a two-

year contractual limitations period that was added to their policy by

American Family the year before the accident, the Morgans informed
American Family of their intention to seek damages under the uninsured

motorist policy.   Id. at 95, 98.   After reviewing the claim, American

Family denied it about six weeks before the contractual limitations period

expired. Id. at 95. The Morgans filed suit eighteen months later, sixteen

months after the deadline for filing suit had passed. Id. Among other

things, the Morgans argued American Family failed to warn them of the

approaching deadline and, therefore, should be barred from asserting the

limitations period defense. Id. at 100. We explained:

             The Morgans also assert American Family should be
      estopped from asserting the contractual limitations defense
      because when it denied the Morgans’ claim for uninsured
      motorist benefits on July 8, 1987, it did not alert them that
      it intended to rely on the limitations provision as a defense
      after August 19, 1987. The Morgans argue that American
      Family should have warned them of the approaching
      limitations deadline. We disagree. An insurer does not have
      the duty to warn its policyholders that the time period for
      filing suit against it is running out. We also note the
      Morgans are in a poor position to complain that they were
      not warned about the approaching limitation period because
      they retained an attorney to represent them in this matter
      six months before the limitation period ran, yet did not bring
      suit until January 1989.

Id. at 100.
                                          15

       We believe Morgan controls here.3 Just as there is no general duty

to affirmatively disclose the limitations deadline to policyholders, no duty

arises to affirmatively disclose it to additional insureds.                Any other

conclusion would undermine the principle, just discussed, that a third-

party beneficiary’s rights under a contract do not exceed those of the

primary party.      Notably, Esad, like the Morgans, had retained counsel

well before the limitations period ran.

       The Morgan approach appears to be in accord with prevailing

caselaw.     A number of authorities indicate that an insurer has no
affirmative obligation to disclose a contractual limitations period, such as

by providing a copy of the insurance policy, absent a specific request.

             The plaintiff here argues that although defendant did
       not refuse to deliver the policy, the failure to deliver was in
       essence a tacit refusal to deliver. He maintains since he did
       not have the policy and was not aware of the provision
       requiring suit against the company be brought within one
       year of the loss, the company should be estopped from
       asserting that provision.

              We disagree. The plaintiff here, unlike in [Union Fire
       Inc. Co. v.] Stone, [152 S.E. 146 (Ga. Ct. App. 1930)] never
       requested a copy of the policy, and the defendant never
       refused to give the policy. Defendant’s failure to deliver the
       policy did not amount to a “tacit refusal” to deliver.

Schoonover v. Am. Family Ins. Co., 572 N.E.2d 1258, 1265 (Ill. App. Ct.

1991) (citing cases). In Schoonover, the court held summary judgment

should be granted based upon a policy’s contractual statute of

limitations when the insured’s attorney never asked for a copy of the

policy, even though a copy had not been provided to the insured. Id. at

1266 (citing prior cases).


       3Notably, our court decided Morgan after Weber v. State Farm Mut. Auto. Ins. Co.,
873 F. Supp. 201, 209 (S.D. Iowa 1994) (finding an insurance company had a duty to
disclose coverage to injured passengers considered insureds under the policy).
                                     16
            Where the insurer wrongfully and unjustifiably
      withholds the policy from the insured, the insurer may be
      estopped from relying on the suit limitation clause. . . .

            On the other hand, an insurer’s failure to provide a
      copy of a policy did not create a waiver or estoppel regarding
      the policy’s limitation provision under the following
      circumstances:

            ....

            There was no request for a copy of the policy.

17 Lee R. Russ & Thomas F. Segalla, Couch on Insurance 3d § 238:22, at

238-40 to -41 (2005) [hereinafter Couch on Insurance 3d].
      Esad cites us to decisions from Indiana and Ohio, but we find

them unpersuasive here.      In Stewart v. Walker, the Indiana Court of

Appeals declined to enforce a contractual limitations period for bringing a

UM lawsuit as to a passenger in the insured vehicle. 597 N.E.2d 368,

374–76 (Ind. Ct. App. 1992). In that case, the third-party beneficiary,

Stewart, had written the insurer to advise it of the claim three months

before the expiration of the limitations period, had asked the insurer to

advise if it needed “any further information . . . to process this uninsured

motorist claim,” and had received no response until after the limitations

period. Id. at 374. The court found an affirmative duty to disclose the

limitations period, flowing from the insurer’s overall duty of good faith:

      We cannot but conclude that a duty of good faith dealing
      certainly must include an obligation to inform such a
      claimant of conditions precedent in the insurance contract,
      the more so when the nonparty claimant has asked whether
      the insurer requires any additional information in order to
      process the claim.

Id. at 375–76.

      However, subsequent authority from the Indiana Supreme Court

has clarified that Indiana does not recognize a general duty of disclosure,
based on principles of good faith, running from insurers to third-party
                                        17

beneficiaries. See Cain v. Griffin, 849 N.E.2d 507, 511–12 (Ind. 2006). In

the Indiana Supreme Court’s view, Stewart was driven by “ ‘the facts and

circumstances of [that] case.’ ”   See id. at 512 (quoting Stewart, 597
N.E.2d at 376).     As the Indiana Supreme Court explained in Cain,

Stewart was correctly decided because the insurance company had

attempted to rely upon a third-party insured’s failure to comply with a

condition that the same insurance company had “refused” to disclose.

See id.

      The facts of Esad’s situation differ significantly from those in
Stewart.    Here, Esad was represented by counsel who contacted

Nationwide nearly a year before the expiration of the contractual

limitations period. Esad’s counsel then failed to respond to a series of

inquiries from Nationwide over many months.        When Esad’s counsel

resumed contact with Nationwide, he never asked about policy

conditions or asked for a copy of the policy itself.   In any event, the

lesson of Cain is that Indiana does not recognize a broad-based duty on

the part of insurers to affirmatively disclose contractual limitations

periods to third-party beneficiaries.

      Esad also relies on an Ohio case that found a three-year

contractual limitations period unenforceable as to a nonpolicyholder.

See Wilson v. Ohio Cas. Ins. Co., 923 N.E.2d 1187, 1190 (Ohio Ct. App.

2009). In Wilson, the plaintiff was injured while driving a vehicle owned

and insured by his employer and later brought a UM/UIM claim. See id.

at 1188–89, 1191.     The court noted that under Ohio law, insurance

companies have a duty of good faith to inform insureds of limitations

periods when faced with potential claims.     Id. at 1190.   “[W]here the
insurer has been made aware that an insured has a potential claim

under a policy providing UM/UIM coverage, the insurer must inform the
                                          18

insured of any applicable limitations period contained in the policy.” Id.

at 1191. The court found no reason to distinguish insureds who are not

policyholders—i.e., third-party beneficiaries, such as Wilson—from other

insureds. Id. at 1190–91. As the court put it, “[T]o restrict the notice

requirement to the policyholder itself would be to ignore the contractual

duty that the insurer owes to insureds other than the policyholder.” Id.

at 1190.

       But Ohio’s approach is incompatible with our insurance law

precedent.     As we have previously noted, Iowa law does not place a
general duty upon insurers to notify policyholders of contractual

limitations periods. See Morgan, 534 N.W.2d at 100. Wilson thus cannot

be squared with Morgan.

       E. Equitable Estoppel.          We now turn to the question whether

Nationwide, under the facts and circumstances of this case, is estopped

from asserting the statute of limitations.4

       Our caselaw recognizes a defendant can be estopped from

“asserting the statute [of limitations] as a defense when it would be

inequitable to permit the defendant to do so.”               Christy v. Miulli, 692
N.W.2d 694, 701 (Iowa 2005).               To successfully establish equitable

estoppel, the plaintiff has the burden to show by clear and convincing

evidence:

       “(1) The defendant has made a false representation or has
       concealed material facts; (2) the plaintiff lacks knowledge of
       the true facts; (3) the defendant intended the plaintiff to act

       4The   district court found that Nationwide had not engaged in conduct
amounting to a waiver of the contractual limitations period, and Esad does not
challenge that determination on appeal. See Talen, 703 N.W.2d at 409 (“[W]e can
discern nothing in [the insurer’s] communication that suggests a waiver of policy
defenses.”); see also Hook v. Lippolt, 755 N.W.2d 514, 527 (Iowa 2008) (“[W]aiver is the
intentional relinquishment of a known right.” (Internal quotation marks omitted.)).
                                     19
      upon such representations; and (4) the plaintiff did in fact
      rely upon such representations to his prejudice.”

Hook, 755 N.W.2d at 524–25 (quoting Christy, 692 N.W.2d at 702); see

Morgan, 534 N.W.2d at 100 (“To establish estoppel, the Morgans must

prove by clear and convincing evidence a false representation or

concealment of material facts by American Family, lack of knowledge on

the part of the Morgans, intention by American Family that the

representation or concealment be acted on, and reliance by the Morgans

to their prejudice.”).

      We note that Esad was represented by an attorney during the

relevant time period; all of Nationwide’s interactions were with Esad’s

counsel. Yet the summary judgment record contains neither an affidavit

nor a professional statement from Esad’s counsel.

      We find that summary judgment record insufficient to raise a

genuine issue of material fact as to equitable estoppel. The record does

not show misrepresentation or concealment, nor does it show plaintiff’s

reliance on a misrepresentation or concealment.         Nationwide did not

refuse to provide a copy of the policy (which contains the UIM

endorsement); rather, Esad’s counsel never asked for one.

      “[F]ailure to provide a copy of a policy [does] not create [an]
estoppel regarding the policy’s limitation provision . . . [when] [t]here was

no request for a copy of the policy.” 17 Couch on Insurance 3d § 238:22,

at 238–41; see First Fed. Sav. & Loan of New Castle Cnty. v. Nationwide

Mut. Fire Ins. Co., 460 A.2d 543, 546–47 (Del. 1983) (holding that an

insurer’s “silence” after receipt of a settlement demand approximately

two months before the contractual limitations period ran did not amount

to an estoppel and did not foreclose summary judgment in favor of the
insurer); Schoonover, 572 N.E.2d at 1266 (affirming summary judgment
                                           20

despite plaintiff’s claim of estoppel where the plaintiff was represented by

counsel and the defendant insurer was not asked to provide, and did not

refuse to provide, a copy of the insurance policy).5

       Even if the record contained evidence of misrepresentation or

concealment, Esad would be hard-pressed to establish any kind of

reliance without an affidavit or professional statement from his counsel.

Esad was continuously represented by counsel from June 2010 onward,

approximately eleven months before the expiration of the contractual

limitations period. There is no evidence in this record regarding what (if

any) consideration or investigation Esad’s counsel gave to the statute of

limitations, what time period Esad’s counsel thought he had to bring

suit, whether Esad’s counsel was aware the policy had a “two years after

the date of accident” statute of limitations, whether he was aware that we

upheld such a clause in the UM context twenty years ago,6 and whether

he contacted Selim or Selim’s counsel to obtain a copy of the policy (or if

not, why not).       See Morgan, 534 N.W.2d at 100 (“We also note the

Morgans are in a poor position to complain that they were not warned

about the approaching limitation period because they retained an

attorney to represent them in this matter six months before the



       5Nationwide  was asked to provide the declarations page. This would have shown
the dollar amounts of the policyholder’s particular coverages but not general terms and
conditions, such as contractual deadlines for filing suit. Nationwide declined to provide
the declarations page without Selim’s permission. Nationwide contends it would have
provided a copy of the standard policy provisions, including the contractual limitations
period, if asked. Regardless, for summary judgment purposes, the key point is that
Nationwide was not asked. Had Esad’s counsel asked for a copy of the policy and
Nationwide refused to provide it, this would be a different case.
       6See  Douglass, 508 N.W.2d at 667 (noting that “[a]n uninsured motorist
provision that allows two years to sue . . . grants as many rights as the plaintiff would
have in the case of an insured tortfeasor”).
                                     21

limitation period ran . . . .”); see also Greeson v. Acceptance Ins. Co., 738
So. 2d 1201, 1205 (La. Ct. App. 1999) (affirming dismissal of a case

based on the contractual limitations period where “[t]he evidence

produced by plaintiff does not establish that he withheld suit in reliance

on any words or actions of the defendant or its adjuster” and “[t]he

plaintiff [did] not explain why he did not seek information about the

policy provisions in a more timely manner”). In short, Esad cannot prove

reliance either.

      The court of appeals observed that Esad’s counsel said the

following in his March 28, 2011 letter:

            I realize I have not provided you with the three year
      prior medical records. I should have those in the very near
      future and will forward them to you immediately. If you
      need anything further, please advise. I look forward to
      hearing from you to conclude the claim with the tortfeasor as
      our statute is running.

In the court of appeals’ view, the request to the insurer to advise “[i]f you

need anything further” could have triggered a duty to disclose the

contractual limitations period.

      We respectfully disagree.    This request came in the context of a

promise to provide requested medical records.       There was subsequent

correspondence between the parties. In its April 12 letter, after granting

formal consent to the proposed settlement with Progressive, Nationwide’s

claim representative turned to the UIM issues. In the final paragraph of

her letter, she wrote, “I am aware of the fast approaching statute

expiration date and will be in contact with you regarding the

underinsured claim of Esad once I have had the opportunity to review

the information you have provided.”       While we agree with the court of

appeals that this reference to the “fast approaching statute expiration
                                     22

date” did not actually “inform Esad of the contractual time period,” at a

minimum it should have heightened counsel’s sensitivity to the

possibility of a contractual limitations period corresponding to the

statutory limitations period for tort claims arising out of the accident.

Notably, we have no statement from Esad’s counsel describing his

reaction at the time to this sentence of Nationwide’s letter, although Esad

had the burden of proof on estoppel.

      In affirming the district court’s denial of summary judgment, the

court of appeals reasoned, “Nationwide had knowledge of Esad’s claim

within the contractual time limitation, but chose to withhold the

information until after the limitations period expired.”      We agree the

summary judgment record supports this inference.             The question,

however, is whether it is enough to overcome the contractual limitations

period. We think not. Regardless of Nationwide’s underlying motive, in

the absence of a duty to disclose the limitations period or conduct

amounting to an estoppel, it may enforce the limitations clause in its

insurance contract.    See Stahl v. Preston Mut. Ins. Ass’n, 517 N.W.2d
201, 204–05 (Iowa 1994) (affirming summary judgment for the insurer

based on the contractual limitations period and stating it found “nothing

in the record indicating that Preston Mutual made any representations to

lull Stahl into delaying the filing of his action until after the limitations

period had expired”); cf. Wendt v. White Pigeon Mut. Ins. Ass’n, 418
N.W.2d 374, 376 (Iowa Ct. App. 1987) (finding an insurer’s false

representation that it would pay the homeowner’s claim after a favorable

disposition of the arson charge against his estranged wife amounted to

an estoppel to assert a contractual limitations period).
                                   23

      IV. Conclusion.

      For the foregoing reasons, we vacate the court of appeals decision,

reverse the judgment of the district court, and remand with directions to

enter summary judgment in favor of Nationwide.

      DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

DISTRICT     COURT     REVERSED      AND    CASE       REMANDED    WITH

INSTRUCTIONS.

      All justices concur except Wiggins, J., who concurs specially.

Hecht and Appel, JJ., join this special concurrence.
                                       24

                            #12–1295, Osmic v. Nationwide Agribus. Ins. Co.

WIGGINS, Justice (special concurrence).

         I concur in the result, but write separately regarding the majority’s

third-party beneficiary analysis. When interpreting an insurance policy,

courts must look to the language of the policy to determine the rights of

the parties, not how other courts have treated similar issues.            See

Ferguson v. Allied Mut. Ins. Co., 512 N.W.2d 296, 299 (Iowa 1994) (stating

the court must look to the meaning of the words used in the contract).

The analysis in this case should have been from the standpoint of an
insured, not of a third-party beneficiary, because under the terms of the

policy, Esad Osmic was an insured.             The Underinsured Motorists

Coverage Insuring Agreement of the policy provided, “Insured as used in

this endorsement means . . . any other person occupying your covered

auto.”

         The reason we should analyze this case from the standpoint of an

insured is that I am not satisfied a third-party beneficiary has the same

rights as an insured under our law. An insurance company has a duty

to exercise reasonable care to disclose underinsured motorist coverage to

an insured. See Weber v. State Farm Mut. Auto. Ins. Co., 873 F. Supp.
201, 209 (S.D. Iowa 1994) (applying Iowa law to find the insurance

company had a duty to disclose coverage to passengers insured under a

policy). One treatise describes this duty as follows:

                Once an insurer has received notice of an occurrence,
         there is no reason to restrict the obligation to disclose
         relevant information about the insured’s rights and duties.
         If the insurer’s employees or claims representatives process
         the claim without additional input from the claimants, full
         responsibility rests on those individuals.      If additional
         actions by claimants or beneficiaries are required, the
         insurer should be obligated to provide them complete
         information about the coverages that may provide benefits,
                                    25
      what needs to be done, when it needs to be done, and all
      ancillary rights. Anything less falls short of the insurer’s
      contractual obligations.

2 Alan I. Widiss & Jeffrey E. Thomas, Uninsured and Underinsured

Motorist Insurance § 19.13, at 203 (rev. 3d ed. 2005).       The Supreme

Court of Pennsylvania described the duty between an insurance

company and its insured as follows:

      The duty of an insurance company to deal with the insured
      fairly and in good faith includes the duty of full and complete
      disclosure as to all of the benefits and every coverage that is
      provided by the applicable policy or policies along with all
      requirements, including any time limitations for making a
      claim.

Dercoli v. Pa. Nat’l Mut. Ins. Co., 554 A.2d 906, 909 (Pa. 1989) (emphasis

added).

      Applying these principles, I would find that Nationwide met its

obligations to Osmic as an insured. First, Osmic’s attorney requested a

copy of the declaration page and not the policy itself. Nationwide had a

duty to provide the declaration page to Osmic in response to his request.

See Iowa Code § 507B.4(19) (2011) (making it an unfair insurance

practice for an insurer to fail or refuse “to furnish any policyholder or

applicant, upon reasonable request, information to which that individual

is entitled”). By informing Osmic’s attorney they were not entitled to the

declaration page, Nationwide committed an unfair claim settlement

practice by “[f]ailing to acknowledge and act reasonably promptly upon

communications with respect to claims arising under insurance policies.”

Id. § 507B.4(10)(b). Even with these practices, a genuine issue of fact is

not engendered to allow this case to proceed to trial because the

declaration page would not include the applicable statute of limitations
language.
                                    26

      Moreover, the insurance company gave Osmic’s attorney notice

that the statute of limitations under the policy was fast approaching in

its April 12 letter.   There, Nationwide stated, “I am aware of the fast

approaching statute expiration date and will be in contact with you

regarding the underinsured claim of Esad once I have had the

opportunity to review the information you have provided.” At this point

in time, Osmic had over a month, a sufficient amount of time, to request

the policy or ask Nationwide what it meant by “the fast approaching

statute expiration date” and file suit if a settlement could not be reached.
Thus, I would come to the same conclusion as the majority because

Nationwide gave its insured notice of the impending statute of limitations

and Osmic failed to do anything further in response to the notice.

      At the very least, the lesson to learn from this case is that an

insured who may be entitled to benefits under underinsured motorist

coverage should request the insurance company to provide a copy of the

policy or clarify his or her rights under the coverage as soon as

practicable.

      Hecht and Appel, JJ., join this special concurrence.